per curiam:
Mediante Memorando de 3 de agosto de 1992, el Ledo. Govén D. Martínez Suris, Director de la Ofi-cina de Inspección de Notarías, nos informó que el abogado notario Miguel A. Santiago Arroyo no había rendido los índices notariales, que requiere la Ley Notarial de Puerto Rico, correspondientes a los meses de marzo, julio, agosto y diciembre de 1991 y desde enero de 1992; ello a pesar del requerimiento específico de dicha oficina a esos efectos.
En vista a lo antes mencionado, el 21 de agosto de 1992 emitimos la resolución siguiente:
Examin[a]do el informe de el Director de Inspección de Nota-rías, se ordena al Ledo. Miguel A. Santiago Arroyo para que de cumplimiento a los requerimientos del Director de Inspección de Notarías dentro del transcurso de los próximos quince (15) días, contados a partir de la notificación de esta resolución, y que muestre causa dentro de un término de veinte (20) días, contados a partir también de la notificación de esta resolución de por qué no debe ser disciplinado como notario por no haber rendido los índices notariales a los cuales hace referencia el Director de la Oficina de Inspección de Notarías y haber hecho caso omiso a las diversas comunicaciones escritas que éste le envió a la dirección que consta como suya.
Dicha resolución le fue efectivamente notificada al abo-gado Santiago Arroyo por correo certificado con acuse de recibo. El referido abogado contestó nuestro requerimiento, *240presentó los índices notariales en cuestión, expresó su pe-sar de que, por problemas familiares, no había podido cum-plir antes con sus deberes como notario y se comprometió a que ello no volvería a ocurrir.
Lamentablemente, no es la primera vez que este notario incumple con sus obligaciones. Consta en su expediente personal que en 1990 también dejó de someter los índices notariales durante varios meses y que en aquella ocasión, cuando el Director de la Oficina de Inspección de Notarías le llamó la atención al respecto, también prometió que ello no volvería a suceder, promesa que ahora ha incumplido.
La obligación de los notarios de rendir índices notariales es de estricto cumplimiento. El notario que incumple con su obligación de rendir índices notariales incurre en con-ducta ilegal que acarrea la imposición de sanciones disciplinarias. In re Gómez Rijos, 129 D.P.R. 811 (1992); In re Cruz Ramos, 127 D.P.R. 1005 (1991); In re Nogueras Cartagena, 127 D.P.R. 574 (1990); In re Serrano Casanova, 124 D.P.R. 482 (1989); In re Bonilla Martínez, 120 D.P.R. 682 (1988); In re Hernández Ramírez, 120 D.P.R. 366 (1988); In re Colón de Zengotita, 116 D.P.R. 303 (1985).
Por las razones expuestas antes, se decreta su suspen-sión de la notaría por el período de tres (3) meses.

Se dictará sentencia de conformidad.